Exhibit 10.3

FIRST AMENDMENT TO CREDIT AGREEMENT
 
FIRST AMENDMENT (this “Amendment”), dated as of March 16, 2007, among Aleris
International, Inc., a Delaware corporation (the “U.S. Borrower”), Aleris
Deutschland Holding GmbH, a company with limited liability formed under the laws
of Germany (the “German Borrower” and together with the U.S. Borrower, the
“Borrowers” and each a “Borrower”), the lenders from time to time party to the
Credit Agreement referred to below (the “Lenders”) and Deutsche Bank AG New York
Branch, as Administrative Agent (in such capacity, the “Administrative Agent”).
All capitalized terms used herein and not otherwise defined herein shall have
the respective meanings provided such terms in the Credit Agreement.
 
W I T N E S S E T H:
 
WHEREAS, the Borrowers, the Lenders, the Administrative Agent, Goldman Sachs
Credit Partners L.P., as syndication agent, and PNC Bank, National Association,
National City Business Credit and Key Bank National Association, as
co-documentation agents are parties to a Term Loan Agreement, dated as of August
1, 2006 and amended and restated as of December 19, 2006 (the “Credit
Agreement”); and
 
WHEREAS, subject to the terms and conditions of this Amendment, the parties
hereto wish to amend or otherwise modify certain provisions of the Credit
Agreement as herein provided;
 
NOW, THEREFORE, IT IS AGREED:
 
I.
Amendments to Credit Agreement.

 
1. The definition of “Applicable Margin” appearing in Section 1 of the Credit
Agreement is hereby amended by deleting the grid contained therein in its
entirety and inserting the following text in lieu thereof:
 



 
Level
 
Consolidated Leverage Ratio
 
U.S. Loans maintained as Eurodollar Loans
 
U.S. Loans maintained as Base Rate Loans
 
German Loans maintained as Euro Rate Loans
 
   
2
 
Greater than or equal to 4.00:1.00
2.000%
1.000%
2.125%
 
   
1
 
Less than 4.00:1.00
 
1.750%
 
0.750%
 
1.875%
 
 

 
2. Section 1 of the Credit Agreement is hereby further amended by inserting in
the appropriate alphabetical order the following new definitions:
 
“First Amendment” shall mean the First Amendment to Credit Agreement, dated as
of March 16, 2007 among the Borrower, the Lenders and the Administrative Agent.
 
“First Amendment Effective Date” shall have the meaning provided in the First
Amendment.
 
“Repricing Transaction” shall mean (1) the incurrence by the U.S. Borrower or
any of its Subsidiaries of any term loan Indebtedness (including, without
limitation, any new or additional term loans under this Agreement, whether
incurred directly or by way of the conversion of U.S. Loans and/or German Loans,
as the case may be into a new tranche of replacement term loans under this
Agreement, but in any event excluding any incurrence of Indebtedness under
revolving credit facilities, letter of credit, bankers’ acceptance or other
ancillary facilities, swinglines, overdrafts or other short term credit
facilities) that is secured or is broadly marketed or syndicated to banks and
other institutional investors in financings similar to the facilities provided
for in this Agreement (i) having an “effective” interest rate margin or weighted
average yield for the respective Type of such Indebtedness that is less than the
applicable rate for or weighted average yield for U.S. Loans and/or German
Loans, as the case may be of the respective Type (with the comparative
determinations to be made by the Administrative Agent in consultation with the
U.S. Borrower consistent with generally accepted financial practices, after
giving effect to margin, upfront or similar fee or “original issue discount”
shared with all lenders or holders of such Indebtedness but excluding the effect
of any arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders of such Indebtedness
and without taking into account any fluctuations in the Eurodollar Rate, the
Euro LIBOR or comparable LIBOR rate or the Base Rate or any component thereof)
and (ii) the proceeds of which are used to prepay (or, in the case of a
conversion, deemed to prepay or replace), in whole or in part, outstanding
principal of U.S. Loans and/or German Loans, as the case may be and/or (2) any
effective reduction in the Applicable Margins for either Tranche of Loans (e.g.,
by way of amendment, waiver or otherwise), in each case other than as a result
of the First Amendment. Any such determination by the Administrative Agent as
contemplated by preceding clauses (1) and (2) shall be conclusive and binding on
all Lenders holding Loans.
 
3. Section 3.01 of the Credit Agreement is hereby amended by (i) redesignating
the existing text of said Section as clause (a) of said Section and (ii)
inserting the following new clause (b) immediately following clause (a) of said
Section:
 
“(b) If any Repricing Transaction is consummated prior to the first anniversary
of the First Amendment Effective Date, the Borrowers agree to pay to the
Administrative Agent, concurrently with the effectiveness of such Repricing
Transaction for the ratable account of each Lender with outstanding Loans, a fee
in an amount equal to 1.0% of (x) in the case of a Repricing Transaction of the
type described in clause (1) of the definition thereof, the aggregate principal
amount of all Loans prepaid (or converted) in connection with such Repricing
Transaction and (y) in the case of a Repricing Transaction of the type described
in clause (2) of the definition thereof, the aggregate principal amount of all
Loans outstanding on such date that are subject to an effective pricing
reduction pursuant to such Repricing Transaction.”.
 


II.
Miscellaneous Provisions.

 
1. In order to induce the Lenders to enter into this Amendment, each Credit
Party hereby represents and warrants that:
 
(a) no Default or Event of Default exists as of the First Amendment Effective
Date, both before and after giving effect to this Amendment; and
 
(b) all of the representations and warranties contained in the Credit Agreement
or the other Credit Documents are true and correct in all material respects on
the First Amendment Effective Date both before and after giving effect to this
Amendment, with the same effect as though such representations and warranties
had been made on and as of the First Amendment Effective Date (it being
understood that any representation or warranty made as of a specific date shall
be true and correct in all material respects as of such specific date);
 
2. This Amendment is limited as specified and shall not constitute a
modification, acceptance, consent to deviation from or waiver of any other
provision of the Credit Agreement or any other Credit Document.
 
3. This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with the U.S. Borrower and the Administrative Agent.
 
4. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW
YORK.
 
5. This Amendment shall become effective on the date (the “First Amendment
Effective Date”) when the Borrowers and each Lender (or, to the extent the
Required Lenders shall have approved this Amendment as provided in Section
11.12(d) of the Credit Agreement and any non-approving Lenders have been
replaced by Aleris pursuant to Section 2.13(z) of the Credit Agreement, the
Borrowers, the Required Lenders and each Replacement Lender) shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered (including by way of facsimile transmission) the same to White & Case
LLP, 1155 Avenue of the Americas, New York, NY 10036 Attention: Yanni Guo
(facsimile number 212-354-8113);
 
6. From and after the First Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified hereby.
 
* * *





 
   





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.



 
ALERIS INTERNATIONAL, INC.
 
 
 
By:
/s/ Michael D. Friday
 
Name:
Michael D. Friday
 
Title:
 
Executive VP & CFO
 




 
ALERIS DEUTSCHLAND
HOLDING GMBH
 
 
By:
/s/ Michael D. Friday
 
Name:
Michael D. Friday
 
Title:
 
Geschaeftsfuerer
 

 
 

--------------------------------------------------------------------------------


 
 

 
DEUTSCHE BANK AG NEW YORK BRANCH, Individually and as Administrative Agent
 
 
By:
/s/ Marguerite Sutton
 
Name: Marguerite Sutton
   
Title: Director
 
 




 

 
 
By:
 /s/ Susan LeFevre  
Name: Susan LeFevre
   
Title: Director
 
 



 